Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on October 13, 2022 and amendment after final filed September 13, 2022 has been entered.  Claims 11, 13, 19-21 were canceled, claim 10 was amended and claims 1-10, 12 and 14-18  are pending in the instant application.
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 1-9 and 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 10, 12, 14-16 are examined on the merits of this office action.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 10, 12 and 14-16 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Fang (PLOS One, 9(8):e105616, published August 2014, cited in Applicant’s IDS) in view of Fushimi (WO 2014/133081 A1, English translation attached, reference cited in Applicant’s IDS) and Nakamura (WO 2011/108517 A1, English translation attached, cited in Applicant’s IDS).
	Fang teaches a 3D model system for cancer research and development comprising a gelatin gel (see abstract, lines 1-2).   Fang teaches a collagen gel comprising tumor cells (MDA MB-231, HCT116 and CFPAC-1) implanted into immunocompromised mice (nude mice) (see page 3, left hand column, second paragraph).  Fang further teaches that “tumor cells assembled into clusters ranging from 100 to 500 mm and disperse in the gel unevenly, where the center of gel had less clusters with smaller size while the peripheral region had larger and denser tumor cluster formation, similar to in vitro observations” (see Fig. 7 G–H and page 7, last paragraph into page 8, first paragraph).  Regarding claims 10 and 14, Fang further teaches that mesenchymal stem cells (a plurality of mesenchymal cells) were present in the tumor environment in the gel (see page 8, left hand column, Figure 7H).  
Regarding claims 10 and 12, CFPAC-1 cells are considered established pancreatic cancer cells.  Figure 7 of Fang shows use of pancreatic cancer cells (CFPAC-1) in the animal model thus meeting the limitations of wherein the cell is a pancreatic cancer cell and wherein the disease is pancreatic cancer for the model.   Regarding claims 15-16,  Fang teaches the collagen gel comprising tumor cells (MDA MB-231, HCT116 and CFPAC-1) implanted into immunocompromised mice (nude mice) subcutaneously under the skin (see page 3, left hand column, second paragraph).  
Fang is silent to where the macromolecular blocks (the gelatin) have an amorphous shape, have a size of 1 µm to 700 µm and are alternatively arranged with the pluralities of cells. 
However, Fushimi teaches of a cell structure for transplantation without cellular necrosis of transplanted cells and high survival rate (see abstract).  Fushimi teaches “a cell structure for cell transplantation, which contains glutaraldehyde-free biocompatible polymer blocks and at least one kind of cells and in which a plurality of said biocompatible polymer blocks are disposed in gaps among a plurality of said cells” (See abstract).  Fushimi specifically teaches making a recombinant gelatin called “CBE3” (See Example 1).  Fushimi further teaches using CBE3 (recombinant gelatin) as a porous body (see Example 2).  Fushimi teaches forming of a recombinant peptide block via pulverization and crosslinking of the porous material (see Example 5).   Fushimi teaches that the CBE3 porous bodies were pulverized and sized at 25-33, 53-106 and 106-180 uM (see Example 5, lines 7-8) and then cross-linked.   Fushimi further teaches of producing a mosaic cell mass using the CBE3 blocks prepared as taught by Example 5 of Fushimi (see Examples 5 and 10) and Human bone marrow-derived mesenchymal stem cells (see Example 10).  Thus, Fushimi teaches a cell structure which comprises biocompatible macromolecular blocks (Example 5 of Fushimi) and human cells dispersed through the blocks that fall within the size range of 1-700 µM of the instant claims.   Fushimi further teaches transplantation of the mosaic cell mass with the recombinant peptide block in immune deficient mice (see Example 16).   Fushimi teaches wherein the blocks are arranged in a gap between a plurality of cells (see claim 1).  Fushimi teaches that the cell can be “a universal cell, a somatic stem cell, a progenitor cell, and a mature cell” (see claim 17).  Fushimi teaches that “it became clear that the mosaic cell mass using the CBE3 block of the present invention having a complicated structure has a better survival state of internal cells” (see “Example 14”, last three lines).  Fushimi further teaches that the cell structure can be produced by alternatively arranging biocompatible polymer blocks and cells (see section “(4)”).    Fushimi teaches using human MSCs in the mosaic cell mass (see figures 1, Examples 10, comparative examples 4, 5, Example 11).
Nakamura teaches a cell structure comprising polymer block having biocompatibility and a cell, wherein a plurality of the polymer blocks are disposed in a gap between the plurality of cells.  Nakamura further teaches wherein “The cell structure according to claim 1, wherein the polymer block has a size of 1 µm or more and 700 µm or less” (see claims 1-2).  Nakamura teaches wherein the polymer is gelatin.   Nakamura additionally teaches using natural gelatin, pulverized to obtain gelatin blocks of 25-35 uM and 53-106 uM (see Example 3, last 3 lines).  Nakamura teaches of the aforementioned gelatin blocks in combination with human mesenchymal cells (see Examples 4-5).  Nakamura concludes that “As a result, it was found that the mosaic cell mass produced with the recombinant gelatin μ block can maintain higher cell activity and substrate production activity than the natural gelatin μ block. It has been shown that this can be achieved by using recombinant gelatin” (see Example 11, second paragraph, last five lines).  Nakamura also concluded that there was a higher cell survival rate with the cell structure comprising the macromolecular block (see Example 12, second paragraph, last 5 lines).  Nakamura teaches that the cell structure can be used for cell transplantation (see claim 33).  Nakamura further teaches that the gelatin block is and can be amorphous in shape (see Examples 2-3 and page 4 of English translation previously provided, third paragraph from the bottom).
It would have been obvious before the effective filing date of the claimed invention to use the cell structure of Fushimi and Nakamura comprising the recombinant peptide blocks as the structure comprising the cells of Fang for transplantation.  One of ordinary skill in the art would have been motivated to do so given that the cell structure of Fushimi comprising biocompatible peptide blocks reduces cellular necrosis and improves survival rate of cells transplanted.  There is a reasonable expectation of success given that Fushimi and Nakamura teaches that the cell structure is specifically used for transplantation of cells including human cells such as stem cells.  
Regarding claim 10, Fushimi specifically teaches wherein the size of the biocompatible polymer block is 50-120 uM (see claim 3). 
Regarding claim 10, Fushimi teaches wherein the block is obtained by pulverizing a porous body comprising  a biocompatible macromolecule (see claim 6).  
Regarding claim 10, both Fushimi and Nakamura teaches that gaps can be present between the plurality of cells (see section “(3)”, second paragraph of Fushimi and page 4, paragraph 2 from bottom of the page).  Furthermore, Regarding the limitations of wherein spaces are provided between pancreatic cancer cells and the Mesenchymal cells and stroma tissue around the pancreatic cells, Fushimi teaches the same structure (obtained from pulverizing porous bodies) comprising a plurality of macromolecular blocks having amorphous shape within the size range of 1-700 um and human cells including mesenchymal cells, wherein the blocks are arranged in gaps between the cells and the blocks and cells are alternatively arranged transplanted into a SCID mouse (see Example 16).  Thus, given that the cell structure of Fushimi comprises the same components of the biocompatible molecular blocks of the instant claims with the same shape, size and arrangement (and the same method of making) and the combination of references teach including pancreatic cancer cells the property of space between the cells and formation of stroma tissue would be inherent to the cell structure being transplanted into the mouse of Fang in view of Fushimi and Nakamura.

Response to Applicant’s Arguments
Applicants argue that “The interaction of pancreatic cancer cells with mesenchymal cells and the immature stromal tissue then results in a model of mature cancer tissue which is similar to human pancreatic cancer tissue. Since Fushimi and Nakamura do not disclose cell structures containing pancreatic cancer cells and mesenchymal cells, they provide no guidance to one of ordinary skill in the art to conceive of providing spaces between pancreatic cancer cells and mesenchymal cells.  Amended claim 10 recites that the biocompatible macromolecular blocks are obtained by pulverizing porous bodies comprising biocompatible macromolecules. This feature relates to the shape of the biocompatible macromolecule blocks, which allows the formation of the intercellular spaces. Since the biocompatible macromolecular blocks are obtained by pulverizing porous bodies, their surface shapes are irregular and not uniform, and when cells are cultured with such blocks, spaces between the cells adhering to the blocks are easily created. This feature creates spaces between pancreatic cancer cells and mesenchymal cells.
Applicants arguments have been fully considered but not found persuasive.  As stated in the above rejection, Nakamura teaches a cell structure comprising polymer block having biocompatibility and a cell, wherein a plurality of the polymer blocks are disposed in a gap between the plurality of cells.  Nakamura further teaches wherein “The cell structure according to claim 1, wherein the polymer block has a size of 1 µm or more and 700 µm or less” (see claims 1-2).  Nakamura teaches wherein the polymer is gelatin.   Nakamura additionally teaches using natural gelatin, pulverized to obtain gelatin blocks of 25-35 uM and 53-106 uM (see Example 3, last 3 lines).  Nakamura teaches of the aforementioned gelatin blocks in combination with human mesenchymal cells (see Examples 4-5).  Nakamura concludes that “As a result, it was found that the mosaic cell mass produced with the recombinant gelatin μ block can maintain higher cell activity and substrate production activity than the natural gelatin μ block. It has been shown that this can be achieved by using recombinant gelatin” (see Example 11, second paragraph, last five lines).  Nakamura also concluded that there was a higher cell survival rate with the cell structure comprising the macromolecular block (see Example 12, second paragraph, last 5 lines).  Importantly, both Fushimi and Nakamura teaches that gaps can be present between the plurality of cells (see section “(3)”, second paragraph of Fushimi and page 4, paragraph 2 from bottom of the page).  Furthermore, Regarding the limitations of wherein spaces are provided between pancreatic cancer cells and the Mesenchymal cells, Fushimi teaches the same structure comprising a plurality of macromolecular blocks having amorphous shape within the size range of 1-700 um and human cells including mesenchymal cells, wherein the blocks are arranged in gaps between the cells and the blocks and cells are alternatively arranged transplanted into a SCID mouse (see Example 16).  Thus, given that the cell structure of Fushimi comprises the same components of the biocompatible molecular blocks of the instant claims with the same shape, size and arrangement (and obtained by pulverizing which applicants are stating as the reason for space formation between cells) and the combination of references teach including pancreatic cancer cells the property of space and stroma tissue between the cells would be inherent to the cell structure (and the method of making it) being transplanted into the mouse of Fang in view of Fushimi and Nakamura.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654